AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                        Page I of!       2   1
                                                                                                                                                                                                    )


                                           UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                            V.                                                         (For Offenses Committed On or After November 1, 1987)


                         Carlos Genaro-Espinoza                                                        Case Number: 3:19-mj-23595

                                                                                                       James Michael                      z
                                                                                                       Defendant's Attorney


REGISTRATION NO. 88761298
THE DEFENDANT:                                                                                                                                   SEP OI.: 2019
 1ZJ pleaded guilty to count( s) _1:...::::o:..f.:::C::::o::m:t:p:.::la::i::nt:...__ _ _ _ _ _ _ _ _ _---II---,.,;:=_cc',,'is:
                                                                                                                        i: '<c';_L'fo'i' c;,r'c':;:,cs .'°:'.".·:
                                                                                                                                                            ,c'c:        ,ca.c,-,c-,,-1'1-T-
                                                                                                                                                                    ,.c"":                     j
 •    was found guilty to count(s)                                                                                  1
                                                                                  SOUTH EH,'; Ui.'3Hii(; j' OI' C11LiF' 1f. I
      after a plea of not guilty.                                                                                   DEPUTY ,i
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                                                      Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                            1

 •    The defendant has been found not guilty on count(s)
                                                                                            -------------------
 •    Count(s)
                      - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                                         IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                     ·,I
                     1 [}( TIME SERVED
                                                                                          days • ________
 IZI Assessment: $10 WAIVED                               IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Wednesday, September 4, 2019
                                                                                                  Date ofimposition of Sentence

                ,Il>kj
                   ;/), f- /I
Received       ;t ·

               DUSM
                                             11.1
                                  c. .. «£ . ,{_, ,.,·C
                                                                                                  Ili:lJJ.iiC~OCK
                                                                                                  UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                      3: l 9-mj-23595
